COMBS, Judge,
dissenting.
I respectfully dissent from the majority. The facts in this case are basically the same as those in the case of W.R. Grace & Co. v. Payne, Ky., 501 S.W.2d 252 (1973). The finding of the Board and the ruling of the trial court are in accordance with the principles which were so succinctly stated by that court, wherein it was said:
We are persuaded by the reasoning of those decisions which allow coverage under facts such as are presented here, i.e., the activity occurs on the employer’s premises, during work hours, is a common practice in which the employer acquiesces, and fills a slack-time period. We believe an accident occurring in such circumstances has sufficient employment connection to be considered to arise out of the employment.
For that reason I would affirm the action of the Board and the trial court.